                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ROBERT I. KERR, III,                             :
                                                 : Case No. 2:20-cv-03754
               Plaintiff,                        :
                                                 : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 : Magistrate Judge Deavers
ANDREW M. SAUL, COMMISSIONER                    :
OF SOCIAL SECURITY,                              :
                                                 :
               Defendant.                        :


                                            ORDER

       This matter is before the Court on the parties’ Joint Motion for Remand. (ECF No. 21).

Specifically, the parties ask this Court to reverse the Commissioner’s decision under sentence four

of 42 U.S.C. § 405(g) and remand the cause to the Commissioner for further administrative

proceedings, also pursuant to 42 U.S.C. § 405(g).

       The Court hereby GRANTS the Joint Motion. The Commissioner’s decision is reversed

and remanded for further administrative proceedings.

       IT IS SO ORDERED.

                                                                                   __
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: July 6, 2021
